Citation Nr: 0903673	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-14 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for 
bilateral tinnitus, assigning a 10 percent rating.  


FINDINGS OF FACT

1.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.

2.  The veteran's bilateral tinnitus does not present an 
exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).

2.  The evidence does not warrant further referral for 
consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Tinnitus Rating

The veteran contends that he is entitled to an initial rating 
in excess of 10 percent for his bilateral tinnitus.  For the 
reasons that follow, the Board concludes that an increased 
rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008). 

The Diagnostic Code assigning a rating for tinnitus, 
effective on and after June 13, 2003, provides for a rating 
of 10 percent for recurrent tinnitus.  The 10 percent rating 
is the highest rating assignable for tinnitus under the 
revised regulation.  The revised regulation contains two more 
notes as follow:

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, 
both ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which 
the sound is audible to other people and has a definable 
cause that may or may be pathologic) under this 
diagnostic code, but evaluate it as part of any 
underlying condition causing it.

38 C.F.R. § 4.87, Diagnostic Code 6260 (2008).

The veteran filed the instant claim in 2005, after the above 
regulation went into effect.  He is already in receipt of a 
10 percent rating for tinnitus.

As applied to the veteran's appeal, the effect of the actions 
described above is to prohibit the assignment of separate 10 
percent ratings for tinnitus of each ear under Diagnostic 
Code 6260.  The sole applicable regulation allows a maximum 
rating of 10 percent for tinnitus, and expressly requires 
that tinnitus be evaluated as a single disability, whether 
bilateral or unilateral.  Thus, a rating in excess of 10 
percent for tinnitus is precluded, regardless of the 
veteran's complaints.  Under these circumstances, the 
disposition of this claim is based on the law, and not the 
facts of the case, and the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the veteran's tinnitus 
disability is not inadequate.  His complained of tinnitus 
symptoms are those contemplated by Diagnostic Code 6260.  
There are no symptoms left uncompensated or unaccounted for 
by the assignment of a schedular rating.  It does not appear 
that the veteran has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation 
for his level of impairment.  In other words, he does not 
have any symptoms from his service-connected disorder that 
are unusual or are different from those contemplated by the 
schedular criteria.  The available schedular evaluations for 
that service-connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The Board has considered the 
possibility of staged ratings.  Fenderson; Hart, both supra.  
The Board, however, concludes that the criteria for a rating 
in excess of 10 percent have at no time been met.  
Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II. Veterans Claims Assistance Act

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the veteran's claim for an increased 
rating for tinnitus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements in initial 
ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2006).

Prior to initial adjudication of the veteran's claim, a 
letter dated in August 2005 satisfied the duty to notify 
provisions, except notice of the degree of disability 
element.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  

A March 2006 letter provided notice of the manner in which VA 
assigns initial ratings and effective dates.  Although this 
letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice in March 2006, and 
the claim was readjudicated and the statement of the case 
(SOC) was provided to the veteran in April 2006.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The veteran 
also provided specific argument in his November 2005 Notice 
of Disagreement and his April 2006 Form 9 that his tinnitus 
should be rated at 10 percent for each ear.  The Board 
concludes that the veteran has been provided an opportunity 
to respond with additional argument and evidence and that the 
adjudication was essentially fair.  See Sanders v. Nicholson, 
487 F.3d 881 (2007).  

The Board concludes that the claim is precluded on a 
schedular basis as a matter of law.  The provisions of the 
Veterans Claims Assistance Act have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002); Dela Cruz v. Principi, 15 
Vet.App. 143 (2001).  Similarly, compliance with the VCAA is 
not required if no reasonable possibility exists that any 
notice or assistance would aid the appellant in 
substantiating the claim on a schedular basis.  See Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).  Therefore, any 
deficiencies of VCAA notice or assistance on this claim as to 
the schedular basis are rendered moot.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran an appropriate VA examination in 
2005.  The veteran has not reported receiving any recent 
treatment specifically for this condition, and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disorder since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).


ORDER

Entitlement to a rating in excess of 10 percent for tinnitus 
is denied.




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


